DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed February 24, 2021. Applicant elects SEQ ID NO:13 without traverse. Claims 1-13 are pending. Claims 6 and 7 are withdrawn from examination. Claims 1-5 and 8-13 are examined in the instant application.  
Applicant has priority benefit of filing date July 14, 2008.  
	Applicant’s Information Disclosure Statement filed December 17, 2019 has been considered. A signed copy is attached.
	The restriction is made FINAL.
Specification
2. 	The disclosure is objected to because of the following: 
The status of parent Application Nos. 15/725979 and 14/820702 must be updated on page 1 of the specification.  
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 38, line 23, for example.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not limited to a single paragraph and uses legal phraseology or phrases which can be implied, e.g., “The present invention”, “the invention relates to”, and “The invention further relates to”. Correction is required. See MPEP § 608.01(b).
Appropriate correction is required.
Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -U.S.-(June 13, 2013). The specification Zea mays (corn), which is a naturally-occurring nucleic acid. Page 67 appears to indicate that ZmABP3 having SEQ ID NO:13 was subsequently modified. However, the claims are directed to SEQ ID NO:13 prior to the modification. Additionally, SEQ ID NO:13 is a corn sequence and thus would be inherently obtainable from genomic Zea mays DNA template using primers having SEQ ID Nos. 1 and 2. Claims 8 and 9 encompass a naturally occurring ZmABP3 gene comprising a promoter having SEQ ID NO:13 and its coding sequence.
Claim Rejections - 35 USC § 112, second paragraph
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6. 	Claims 1-5 and 8-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
In claim 1, it is unclear how “mediates” is defined, or what functional activity constitutes “mediates”. It is suggested the claim be amended to “…, which regulatory nucleotide sequence has transcription initiation function directing expression of an operably linked protein-encoding polynucleotide of interest” as set forth in the Abstract.
In claim 1, “fragment thereof” encompasses a single nucleotide, which does not appear to be Applicant’s intention. Does Applicant mean a fragment thereof that has the same functional activity as the regulatory nucleotide sequence?

In claim 5, it is unclear whether Applicant intends for the regulatory nucleotide sequence comprising SEQ ID NO:13 to have two functions—to mediate expression of an operably-linked polynucleotide of interest and to provide a transcription termination function--, or that the regulatory nucleotide sequence further comprises a transcription termination sequence comprising SEQ ID NO:14. It is unclear from the claim that SEQ ID NO: 14 has transcription termination function.
In claim 12, “an” should be amended to “the” for proper antecedence.  
In claim 12, “a DNA sequence of interest” should be amended to “a polynucleotide of interest encoding a protein” for proper antecedence.
In claim 13, “A” should be amended to “The”, and “an” should be amended to “the” for proper antecedence.
In claim 13, it is unclear whether the plant tissue of step a) is also regenerated into a plant. It is suggested “or plant tissue” be inserted after “regenerating the plant cell”.
	Correction and/or clarification is required.
Claim Rejections - 35 USC § 112, fourth paragraph
7. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

8. 	Claims 4 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 does not further limit claim 1 because claim 4 recites “SEQ ID NO:13 or the fragment thereof”, which is already set forth in claim 1. 
Claim 13 does not further limit claim 12 because claim 12b) recites “regenerating the plant cell transformed in step a) into a plant”, and claim 13 states that the whole plant is transformed. A dependent claim must include all the limitations of the claim it depends upon.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
9. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10. 	Claims 1-5 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8344209. Although the claims SEQ ID NO:13 of the instant application is the same as SEQ ID NO:13 of ‘209. The limitation of “transcribed in leaf tissue and not in pollen” in ‘209 would be an inherent property of SEQ ID NO:13 of the instant application. Primers having SEQ ID Nos. 1 and 2 of the instant application are the same as SEQ ID Nos. 1 and 2 of ‘209. SEQ ID NO:14 of the instant application is the same as SEQ ID NO:14 of ‘209. The claimed method of the instant application is also rendered obvious by ‘209 because the steps of transforming a plant cell and regenerating the plant cell into a plant, as well as the step of transforming a whole plant, are routine and well-known steps for producing a transgenic plant (specification, p. 54). No restriction is made between the product claims and method claims in the instant application.
Claim Rejections - 35 USC § 112, first paragraph
11. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12. 	Claims 1-5 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	A fragment of the regulatory nucleotide sequence comprising SEQ ID NO:13 lacks adequate written description for the following reasons. In this rejection, it is understood by the Office that the claimed fragment has the same functional activity as the regulatory nucleotide sequence: mediates expression of an operably-linked protein encoding polynucleotide of interest. If Applicant intends for the fragment to not have any functional activity, then the written description rejection does not apply. The claimed fragment thereof lacks adequate written description because neither Applicant’s disclosure nor the state of the prior art teaches fragments of SEQ ID Nos. 13 which mediate expression of an operably-linked protein encoding polynucleotide of interest. The specification discloses SEQ ID NO:13 is a promoter (p. 67). While promoter truncations are known in the art, and one skilled in the art can generate a population of fragments of SEQ ID NO:13 from a single nucleotide to the full-length sequence minus one nucleotide, one skilled in the art cannot predict which fragment(s) or truncated sequence(s) within the population can mediate expression of a polynucleotide of interest. Applicant fails to disclose a representative number of species within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111. 
s 1-5 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO:13, does not reasonably provide enablement for a fragment of SEQ ID NO:13. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Applicant discloses that SEQ ID NO:13 is a promoter sequence (p. 67). The breadth of the claims encompasses any size fragment of SEQ ID NO:13, from a single nucleotide to the full-length sequence minus one nucleotide. Applicant does not have working examples of fragments of SEQ ID NO:13. Applicant does not teach one skilled in the art how to make and use a fragment of SEQ ID NO:13 which has no known functional activity. With regard to fragments having the functional activity of mediating expression of a polynucleotide of interest, neither Applicant’s disclosure nor the state of the prior art teaches which region(s) of SEQ ID NO:13 must be retained for functional activity. While one skilled in the art can generate fragments or make truncations to a sequence, further guidance is necessary as to which fragment(s) or truncation(s) would have promoter activity. Applicant provides no guidance as to which region of SEQ ID NO:13 must be conserved for the claimed activity. Applicant does not teach how operable embodiments can be readily identified, or how inoperable embodiments can be readily eliminated, without resorting to random trial and error requiring undue experimentation. Accordingly, Applicant has not fully enabled the claimed invention as commensurate in scope with the claims without undue experimentation.
Claim Rejections - 35 USC § 102

15. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

16. 	Claims 1, 2, 4 and 8-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Conner, T. (US 20050283856 (A)). The claimed “fragment thereof” encompasses a single nucleotide. Conner teaches a Zea mays actin 2 promoter operably linked to a polynucleotide encoding a protein of interest [0050]. Conner further teaches an expression cassette, vector, transgenic plant, and a method of producing a transgenic plant expressing a polynucleotide of interest encoding a protein by transforming the expression cassette into a plant cell or plant tissue and regenerating a plant, or by transforming the expression cassette into a whole plant ([0007], [0079], [0041], [0042]). Accordingly, the claimed invention is anticipated by the prior art.
Remarks
17. 	No claim is allowed. 
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG T BUI/Primary Examiner, Art Unit 1663